Citation Nr: 1747305	
Decision Date: 10/23/17    Archive Date: 10/31/17

DOCKET NO.  10-22 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for an ear disorder, to include eustachian tube dysfunction.

2.  Entitlement to service connection for an eye disorder, to include hyperopia.


ATTORNEY FOR THE BOARD

L. D. Logan, Associate Counsel









INTRODUCTION

The Veteran served on active duty from September 2002 to September 2006.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a November 2008 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  During the pendency of his appeal, the Veteran transferred to the RO in Baltimore, Maryland.  Thus, jurisdiction of this claim is with the Baltimore RO.

In the November 2008 rating decision, the RO denied the Veteran service connection, in pertinent part, for pseudofolliculitis barbae (PFB), an ear disorder, an eye disorder, and migraine headaches.  The Veteran submitted a notice of disagreement in November 2008.  In response to a March 2010 statement of the case, the Veteran perfected his appeal in May 2010.

The case came before the Board in July 2016, and was remanded for further development.  

During the pendency of this appeal, the RO, in an August 2017 rating decision, granted service connection for PFB and migraine headaches.  Because the Veteran was awarded a complete grant of the benefits sought with respect to his PFB and migraines disabilities, such claims are no longer in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).  

The issue of entitlement to service connection for ear disorder, to include eustachian tube dysfunction, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

The Veteran's only currently diagnosed eye disorder is a refractive error of the eye, which is not a disability for VA compensation purposes.

CONCLUSION OF LAW

The criteria to establish service connection for hyperopia are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Assist and Notify

In this case, the Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the Veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  The Board is therefore satisfied that there is no prejudice to the Veteran in adjudicating this appeal.  

Pertinent Laws and Regulations Governing Service Connection Claims

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (a) (2017).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303 (d). 

To establish entitlement to direct service connection, there must be: (1) competent and credible evidence confirming the Veteran has the claimed disability or, at the very least, showing he has at some point since the filing of his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a nexus or link between the injury or disease in service and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Showing continuity of symptomatology since service under 38 C.F.R. § 3.303 (b) is an alternative means of linking a claimed disability to service, but is only available for the 'chronic diseases' specifically enumerated in 38 C.F.R. § 3.309 (a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Relevant here, the claimed eye disorder, diagnosed as hyperopia, is not considered a chronic disease as listed under 38 C.F.R. § 3.309 (a); therefore, the presumptive service connection provisions of 38 C.F.R. § 3.303 (b) do not apply.  See Walker, supra.

A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge). 
Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth at 38 U.S.C.A. § 5107 (West 2014).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).




Service Connection Claim for an Eye Disorder

The Veteran seeks service connection for an eye disorder, which he states began in service after "something flew into his eye," which resulted in him wearing glasses.  See July 2017 VA Eye Examination report.

In this case, service treatment records (STRs) dated in February 2006 show that the Veteran sought treatment for a vision problem.  Specifically, he indicated that he was having problems reading as he felt that the words ran together.  He also reported that his distance sight was "a little blur."  The record was entirely silent for any eye trauma per se.  A diagnosis of hyperopia was rendered.

At any rate, the threshold element to any claim for service connection is evidence of a current disability.  In connection with this claim, VA afforded the Veteran an eye examination in July 2017 to determine the etiology of any current eye disorder.  The examiner noted a "very mild developmental refractive error," which he found "non-significant" to warrant a diagnosis.  Ultimately, the examiner concluded that the Veteran had no eye pathology to render a diagnosis of an eye disorder and opined that the Veteran's claimed eye condition was less likely than not incurred in or caused by an in-service injury, as there was no condition to be related to active service.  The examiner's conclusion that an eye disorder was not present, aside from hyperopia, was based on visual field testing, a slit lamp and external eye examination, an internal examination, and ocular pressure testing.  For these reasons, the Board finds that the July 2017 VA medical opinion is of significant probative value.  There is no competent medical opinion to the contrary of record.

Despite not having a current eye disorder for VA purposes, the Veteran is diagnosed with a refractive error.  An error of refraction or refractive error is defined as "deviation from optimal focusing of light (emmetropia) by the lens of the eye onto the retina, such as myopia, hyperopia, astigmatism, or anisometropia.  Dorland's Illustrated Medical Dictionary Online (32nd Ed. 2012).  In addition, presbyopia is defined as "hyperopia and impairment of vision due to advancing years or to old age....." Id.  

For purposes of entitlement to benefits, the law provides that service connection is not generally established for refractive error of the eye as it is not a disease or injury within the meaning of applicable legislation providing compensation benefits. 
38 C.F.R. § 3.303 (c), 4.9.  Refractive error of the eyes includes diagnoses of hyperopia, as relevant in this case.  VA Manual M21-1, Part VI, Subchapter II, para. 11.07; see also Dorland's Illustrated Medical Dictionary 170, 904 (30th ed. 2003) (defining hyperopia and astigmatism as errors of refraction).  Absent superimposed disease or injury, service connection may not be allowed for a congenital or developmental defect of the eyes, even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  Parker v. Derwinski, 1 Vet. App. 522 (1991); McNeely v. Principi, 3 Vet. App. 357, 364 (1992).  

As indicated, the July 2017 VA examiner provided sound rationale based on review of the record, a thorough eye examination, and known medical principles.  Although the VA examiner did not specifically discuss the significance, if any, of "something" flying into the Veteran's eyes, it is reasonable to infer that that the VA examiner determined that the in-service eye problem as reported by the Veteran had no significance when viewed in the context of the examiner having specifically noted the Veteran's report of having had "something" fly into his eyes during service and then opining that the claimed eye disorder was not caused or related to service.  For these reasons as well, the Board finds that the 2017 VA medical opinion is of significant probative value.  Again, there is no competent medical opinion to the contrary of record.

Although the Veteran, as a lay person, is competent to report observable eye symptoms that he experienced at any time, he is not competent to opine on whether any event or trauma pertaining to the eye during service caused additional eye disability because such a medical opinion requires specific medical knowledge.  The Veteran's purported opinion that the current refractive error of the eyes (i.e., hyperopia) is the result of service is of no probative value and is outweighed by the probative July 2017 VA opinion in this case.  

For these reasons and bases, the Board finds that probative medical evidence of record weighs against the Veteran's claim for service connection for an eye disorder and the appeal must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

ORDER

Service connection for an eye disorder, diagnosed as hyperopia, is denied.

REMAND

The Veteran also seeks service connection for a eustachian tube disorder.  Review of the record demonstrates that an additional VA examination is needed to help determine the likely etiology of any current ear disorder. 

STRs dated in January 2005 reflect the Veteran's complaint of "popping sounds" in both ears.  He denied any high flights or trauma, and was assessed with strep throat.  The Veteran returned for a follow-up appointment a few weeks later where he continued to complain of intermittent "popping" of both ears.  

In April 2006, the Veteran complained of a right ear pain and continued popping in his ears that had been present for a year.  An ENT evaluation was ordered, however, subsequent records were silent on any follow-up consultation.

Post-service October 2006 health records from Bethesda Naval Hospital reflect the diagnosis of eustachian tube disorder on the Veteran's problem list with no further explanation. 

A January 2012 treatment record was provided by the Veteran's private ear, nose, and throat doctor who indicated that the Veteran had been evaluated for hearing loss and described "tinnitus that is thumping and not in synchrony with his heart."  The doctor assessed the Veteran with asymmetric sensorineural hearing loss, tinnitus, and eustachian tube dysfunction.  Nasal steroid spray was recommended for the treatment of the tube disorder.
The Veteran was afforded a VA ear examination in July 2017 in connection with this claim.  He reported a rhythmic bilateral "popping sound" and random "rapid beating drum" in his ears.  The examiner checked the box indicating that the Veteran had never had a diagnosis of an ear or peripheral vestibular disorder.  After examining the Veteran, the examiner opined that the Veteran does not have an ear disorder, to include a eustachian tube disorder, as there was no pathology to render such a diagnosis.  The examiner indicated that he reviewed the entire claims file.  Importantly however, the claims file does reflect that the Veteran had been diagnosed with a tube disorder as shown on the October 2006 and March 2008 Problem Lists, as well on the January 2012 private ENT report   Therefore, to the extent that the opinion is based on an inaccurate factual premise, the examiner's opinion is inadequate to decide the claim.  

Lastly, further development is required to obtain any outstanding treatment records from Bethesda Naval Hospital regarding any ear treatment from October 2006 to the present.

Accordingly, the case is REMANDED for the following action:

1.  Contact the NPRC or other appropriate custodian and make every effort to obtain any outstanding treatment records from October 2006 to the present at the Bethesda Naval Hospital for treatment of eustachian tube disorder.

If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the VBMS file.

2.  After completing the foregoing development, schedule an examination by a medical examiner with appropriate expertise to identify eustachian tube pathology, and render an informed medical opinion as to whether any currently shown disability is related to service.

The claims file should be made available to the examiner for review before the examination.  The examiner is requested to review the entire record.  All tests and studies deemed necessary should be undertaken. 

Although a complete review of the record is imperative, attention is called to the following:  

* Bethesda Naval Problem Lists which include a diagnosis of a eustachian tube disorder
* January 2012 private ENT report 
* July 2017 VA examination findings 

The examiner is then asked to:

(a) Specifically indicate whether a eustachian tube disorder is currently found on examination.  If it is not, the examiner must explain how and when it resolved.

(b) Regardless of whether a eustachian tube disorder is found on the current examination, determine whether the "current" eustachian tube disorder that has been diagnosed since the beginning of the claim had its onset during service or is otherwise related to it.

A complete rationale for all proffered opinions must be provided.  

If the examiner is unable to provide an opinion without resorting to speculation, the examiner should state whether the inability is due to the limits of the examiner's knowledge, the limits of medical knowledge in general, or there is additional evidence that, if obtained, would permit the opinion to be provided. 

3.  Then, readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran is hereby advised that failure to cooperate in the development of his claim, such as by not reporting for this VA examination, without good cause, may have adverse consequences on his pending claim.  38 C.F.R. § 3.655.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
S. B. MAYS
 Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


